Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered July 26, 2002, convicting defendant, after a *224jury trial, of robbery in the second degree (two counts) and assault in the third degree, and sentencing him, as a second violent felony offender, to an aggregate term of nine years, unanimously affirmed.
The court properly declined to submit a justification charge to the jury, because no reasonable view of the evidence, viewed in a light most favorable to defendant, supported such a charge (see People v Cox, 92 NY2d 1002, 1004 [1998]). The observations made by defendant’s witnesses were very limited, and would not support a justification defense unless the jury resorted to speculation in order to fill in gaps in their testimony (see e.g. People v Hubrecht, 2 AD3d 289, 290 [2003], lv denied 2 NY3d 741 [2004]).
Defendant’s challenges to the sufficiency of the evidence are unpreserved and we decline to review them. Were we to review them, we would reject them.
We have considered and rejected defendant’s remaining claims. Concur—Tom, J.P., Mazzarelli, Saxe, Nardelli and McGuire, JJ.